t c summary opinion united_states tax_court bettie j ingram petitioner v commissioner of internal revenue respondent docket no 17966-05s filed date bettie j ingram pro_se lynette mayfield for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues we must decide are whether petitioner is entitled to two dependency_exemption deductions for her minor grandnephew and adult nephew whether petitioner is entitled to claim the earned_income_credit as an individual with two qualifying children and whether petitioner is entitled to claim the child_tax_credit and the additional_child_tax_credit background at the time of filing the petition petitioner resided in tennessee on or about date petitioner electronically filed a form_1040 u s individual_income_tax_return for taxable_year dlh petitioner’s grandnephew was born in and donnell hardin petitioner’s nephew was born in during petitioner lived with roger wooten and they shared household expenses equally during petitioner’s mother took dlh to medical appointments and picked up prescriptions for 2the court refers to minor children by their initials see rule a dlh using petitioner’s mother’s address for medical treatment and pharmacy purposes dependency_exemptions discussion sec_151 provides that an exemption is allowed for each person who is a dependent of a taxpayer if the following requirements are met a the individual for whom an exemption is claimed is a dependent as defined in sec_152 which includes a son daughter stepson stepdaughter sibling parent or other ancestor stepparent niece nephew aunt uncle certain relatives-in-law or an individual other than the taxpayer’s spouse who for the taxable_year of the taxpayer has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household b over one-half of the individual’s support for the taxable_year is received from the taxpayer and c the individual’s gross_income is less than the exemption_amount or the individual is the taxpayer’s child who is younger than age or is a student younger than age to be entitled to a dependency_exemption deduction a taxpayer must establish the total support costs expended on behalf of the claimed dependent from all sources for the year and must demonstrate that the taxpayer has provided over one-half of that amount daya v commissioner tcmemo_2000_360 sec_1_152-1 income_tax regs although donnell hardin is petitioner’s nephew petitioner has not offered credible_evidence establishing that dlh resided with her during petitioner offered no credible_evidence from contemporaneous sources of the address of dlh for petitioner has failed to establish and take into account the full amount of income from all sources into her household for and the expenditure from those sources and thus is unable to establish whether or not any amounts of support provided by her during constituted more than one-half of the support for the claimed dependents on the basis of the record in the instant case we hold that petitioner has not shown that she is entitled to a dependency_exemption deduction for dlh or donnell hardin for taxable_year earned_income_credit on her return petitioner claimed an earned_income_credit based on dlh as a qualifying_child sec_32 provides that for purposes of qualifying for the earned_income_credit an eligible_individual with certain exceptions not applicable in the instant case is an individual who has a qualifying_child for the taxable_year a qualifying_child is defined as an individual’s child stepchild sibling stepsibling a descendant of any of those individuals or an eligible_foster_child placed with the individual by an authorized agency whom the individual cares for as their own child who is under the age of and who has the same principal_place_of_abode as the individual for more than one-half of the taxable_year sec_32 the age_test and relationship_test are not in dispute however petitioner has not produced credible_evidence that dlh resided with petitioner for more than one-half of taxable_year on the basis of the record in the instant case we hold that petitioner has not shown that she is entitled to the earned_income_credit for taxable_year child_tax_credit subject_to limitations based on adjusted_gross_income a taxpayer is entitled to a child_tax_credit with regard to each qualifying_child of the taxpayer sec_24 a qualifying_child for purposes of the child_tax_credit is a child a for whom the taxpayer is entitled to a deduction for a dependency_exemption b who is under the age of and c who bears a relationship to the taxpayer as set forth in sec_32 sec_24 the age and relationship tests are not in dispute in the instant case however as petitioner has not shown that she is entitled to a dependency_exemption deduction with regard to dlh petitioner is not entitled to the child_tax_credit on the basis of him being a qualifying_child consequently we hold that petitioner has failed to establish that she is entitled to the child_tax_credit for taxable_year we have considered all of the parties’ arguments and contentions and to the extent they are not discussed in this opinion we conclude that they are without merit irrelevant or unnecessary to reach to reflect the foregoing decision will be entered for respondent
